By the Court, Johnson, J.
Where one person performs labor for another, the law presumes a request, and a promise to pay what such labor is reasonably worth, unless it is understood that it is to be performed gratuitously, or if it is performed under circumstances which repel the presumption of a promise, that compensation shall be made. In this case it was understood that the defendant was to make compensation for the plaintiff’s services. Townsend, who claimed the plaintiff as his apprentice at the time he went into the defendant’s service, expressly testifies that he required an equivalent from the defendant for the plaintiff’s services, in making improvements upon the farm, such as fencing, clearing land and the like. The defendant then occupied the farm as the tenant of Townsend, working it on shares. There being an express agreement or understanding that compensation for the services was to be made, the only question that can possibly arise as to the right of action, is whether the plaintiff can maintain it for the services thus rendered. It does not appear from the evidence that the defendant has ever made the compensation agreed upon, to Townsend, so that the case is relieved from all embarrassment on that score. And indeed it is difficult to see how Townsend ever had any right to demand or receive the equivalent stipulated for. His claim rested upon the indenture of apprenticeship alone, and that not having been made or consented to by any authorized person, was entirely void. (2 R.S. 154, §§ 1, 2, 3.) The plaintiff’s grandfather, who had brought *391him up from infancy, and who, as appears from the case, had formerly stood in loco parentis, could make no claim, as he had previously relinquished voluntarily all claim to the services. And the mother, although living at the time of the trial, must be presumed from the evidence, to have relinquished all her claims to control either the plaintiff’s person or his earnings, many years previous to the time when the services in question were rendered. For aught that appears therefore, the plaintiff is the only person who has any legal claim to his own earnings. This case steers entirely clear of the cases of Williams v. Finch, (2 Barb. S. C. R. 208;) Williams v. Hutchinson, (3 Comst. 312;) Livingston v. Ackeston, (5 Cowen, 531,) and the other cases cited by the defendant’s counsel. Those cases all turn upon the fact, that the services for which compensation was claimed, were from the very nature of the case to be rendered without compensation, and therefore no legal liability to pay was ever incurred. Not so here. The plaintiff was not the defendant’s apprentice, but his hired servant. The defendant expected and agreed to render an equivalent for the services, and it is no answer for him to say that he agreed to pay some person who has no legal claim to the service or the compensation ; especially as he does not show that be has paid any one. Where payment is to be made, the law will give it to him who performs the labor, unless some other person can show a better title.
The referees decided correctly in allowing the plaintiff to prove the value of his services by the opinions of witnesses who were acquainted with the value of labor in the vicinity. They also decided correctly, I think, in rejecting the evidence on the same subject offered by the defendant. There is no such difficulty in reconciling the decisions as the defendant’s counsel seems to suppose. The defendant offered to prove by his witnesses what the plaintiff’s services were worth over and above his board, clothing and schooling furnished by the defendant, without proving or offering to prove that the witnesses knew the quantity or value of either item assumed by the question to have been furnished. This, as the referees properly suggest, *392in making their decision, would be putting the witness in their place and making him judge of the entire case. They held that the .defendant might prove the value of the whole on each side. Of the same character, and liable to the same objections, is the evidence offered in this form: How much under all the circumstances were the plaintiff’s services worth over his board? The form of the question implies the existence of some modifying or qualifying circumstances, which the witness might take into the account, and pass, upon, instead" of disclosing them in the evidence for the referees to pass upon.
[Cayuga General Term,
June 4, 1855.
There was, in my judgment, no error committed at the trial, nor in the conclusions of law, upon the facts established, and the judgment .should be affirmed.
Selden, T. R. Strong and Johnson, Justices.]